FILED
                           NOT FOR PUBLICATION
                                                                            APR 05 2018
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   17-30042

              Plaintiff-Appellee,                D.C. No.
                                                 9:16-cr-00027-DLC-1
 v.

MATTHEW DESMOND BROWNE,                          MEMORANDUM*

              Defendant-Appellant.


                    Appeal from the United States District Court
                            for the District of Montana
                    Dana L. Christensen, Chief Judge, Presiding

                       Argued and Submitted March 7, 2018
                               Seattle, Washington

Before: RAWLINSON, CLIFTON, and CHRISTEN, Circuit Judges.

      Defendant-Appellant Matthew Browne appeals the district court’s order

denying his motion to suppress evidence discovered during a warrantless search of

his vehicle. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      A district court’s denial of a motion to suppress is reviewed de novo. United

States v. Gorman, 859 F.3d 706, 714 (9th Cir. 2017). “We review de novo whether

the police had reasonable suspicion to make an investigatory stop, a mixed

question of law and fact.” United States v. Choudhry, 461 F.3d 1097, 1100 (9th

Cir. 2006). The district court’s underlying factual findings are reviewed for clear

error. Id. We may affirm on any basis supported by the record. Id.

      1. Holzer had reasonable suspicion to conduct a traffic stop because he

witnessed Browne speeding. See id. (“A traffic violation alone is sufficient to

establish reasonable suspicion.”).

      2. Scofield was justified in prolonging the traffic stop because he had

reasonable suspicion that Browne was trafficking narcotics. The anonymous tip

that formed the basis of Scofield’s reasonable suspicion exhibited “sufficient

indicia of reliability.” Alabama v. White, 496 U.S. 325, 332 (1990). Scofield and

Holzer were able to corroborate many of the details of the anonymous tip. The

officers corroborated the make, model, color, and country of registration of the

vehicle described in the tip. We find especially compelling the additional

corroboration of the name of the driver. “It is true that not every detail mentioned

by the tipster was verified.” Id. at 331. However, we conclude under the totality




                                          2
of the circumstances that the anonymous tip exhibited sufficient indicia of

reliability to justify Scofield’s prolongation of the traffic stop.1

       Further, by calling multiple K-9 units shortly after speaking with Browne,

Scofield “diligently pursued a means of investigation that was likely to confirm or

dispel [his] suspicions quickly, during which time it was necessary to detain

[Browne].” United States v. Sharpe, 470 U.S. 675, 686 (1985). Although it took

between forty-five minutes and an hour for the K-9 unit to arrive, this delay did not

“unreasonably infringe[] interests protected by the Constitution.” Illinois v.

Caballes, 543 U.S. 405, 407 (2005); see also Gallegos v. City of L.A., 308 F.3d
987, 992–93 (9th Cir. 2002) (forty-five to sixty minute detention not

unreasonable).

       3. Browne’s reliance on United States v. Magallon-Lopez, 817 F.3d 671

(9th Cir. 2016), is misplaced. Browne was in fact told the true basis for why he

was stopped and why the stop was prolonged, so we need not address his claim of




       1
              We note that there were discrepancies between Detective Scofield’s
testimony and the bodycam and audio recordings of the traffic stop. Those
discrepancies do not alter our determination that other corroboration provided
objectively reasonable suspicion to prolong the traffic stop, but we are nonetheless
concerned that the record does not support many of the details included in the
detective’s testimony.
                                             3
a due process right “to be informed of the true basis for a stop or arrest.”

Magallon-Lopez, 817 F.3d at 677 (Berzon, J., concurring).

      AFFIRMED.




                                           4